Citation Nr: 0816449	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  99-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether termination of dependency and indemnity 
compensation (DIC) was proper.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Chapter 35 Dependents' Education 
Assistance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran retired in March 1984, after having served on 
active duty for a period in excess of 10 years.  He died in 
February 1996, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  

The appellant provided testimony at a hearing before 
personnel at the RO in January 1999 and the Board in March 
2000.  Transcripts from both hearings have been associated 
with the veteran's VA claims folder.

In September 2000 and October 2001, the Board remanded this 
case for additional development.  

In May 2007, the case was again remanded in order to allow 
the appellant an opportunity to testify before a Veterans Law 
Judge at the RO.  This hearing was held in March 2008, and a 
transcript of these proceedings has been associated with the 
veteran's claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

In this case, the appellant contends that service connection 
is warranted for the cause of the veteran's death.  

The veteran died in February 1996 from advanced amyotrophic 
lateral sclerosis (ALS).  The appellant alleges, among other 
things, that the veteran's ALS originated from exposure to 
radiation while serving on the Enewetak Cleanup Project - 
OPLAN 600-77 for 179 days in 1978.  

For claims involving radiation exposure, there are two 
mechanisms for establishing service connection, in addition 
to the standard methods of service connection for non-
radiation cases.  38 U.S.C.A. 1112(c) and § 38 C.F.R. 
§ 3.3111; see also McGuire v. West, 11 Vet. App.  274, 277 
(1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The 
first, set forth in 38 C.F.R. § 3.309(d), creates a 
presumption that certain diseases, primarily cancers, are 
service-connected if manifested in veterans that engaged in 
one of several radiation-risk activities.  38 C.F.R. 
§ 3.309(d).  

The other, set out in 38 C.F.R. § 3.311, establishes special 
procedures that VA must follow to develop a claim for in-
service radiation exposure if the claimed disability falls 
among a list of "radiogenic diseases."  See 38 C.F.R. 
§ 3.311(b)(2).  ALS is not listed among the radiogenic 
diseases specifically set out in 38 C.F.R. § 3.311(b)(2), but 
the language employed in this section contemplates other 
unlisted diseases "that may be induced by ionizing 
radiation."  

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  
For claims involving veterans who participated in the 
occupation of Hiroshima and Nagasaki, or who participated in 
atmospheric weapons testing, dose data will be requested from 
the Department of Defense.  38 C.F.R. § 3.311(2).  For claims 
involving radiation exposure not based on atmospheric nuclear 
weapons test participation or on the occupation of Hiroshima 
or Nagasaki, a request will be made for any available records 
concerning the veteran's exposure to radiation.  All such 
records will then be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Here, as noted, the Board notes that ALS is not among the 
conditions specifically listed in 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311 for which presumptive service connection 
may be warranted due to exposure to ionizing radiation.  The 
definition in radiogenic diseases set out in 38 C.F.R. 
§ 3.11(b)(2), however, also contemplates any disease that may 
be induced by ionizing radiation.  

In this case, the Board notes that the RO requested 
information from the USAF Radiation Dosimetry Laboratory 
concerning any radiation exposure for the veteran in service.  
The RO provided the veteran's name and Social Security 
number.  The USAF Radiation Dosimetry Laboratory replied in 
August 2006 that there were negative findings with respect to 
the veteran, specifically indicating that no records were 
located using the veteran's name and Social Security number.  

There is no indication, however, that the USAF Radiation 
Dosimetry Laboratory was provided with a copy of the 
veteran's service records indicating participation in the 
Enewetak Cleanup Project for 179 days in 1978.  

In this regard, the Board notes that the appellant submitted 
evidence indicating that the 1978 project was undertaken 
because of continued radiation contamination in 1977 and 
1978.  Participation in this project, therefore, may have 
exposed the veteran to radiation during his service there.  

In addition, the Board notes that the veteran's claims file 
has been reviewed by at least two VA examiners, in November 
2003 with a November 2004 addendum, and in January 2005 by 
the Chief of Neurology at a VA Medical Center.  

This last examiner indicated that it was not likely that the 
veteran's ALS was the result of his service, but also noted 
that the veteran's military record did not indicate any 
evidence that he was deployed to the South Pacific for 
cleanup and had radiation exposure.  

Based on the foregoing, the Board determines that this case 
should be remanded and that, upon remand, the RO should again 
request information regarding radiation exposure from the 
appropriate sources, to include the USAF Radiation Dosimetry 
Laboratory, the Department of Defense, or the Defense Nuclear 
Agency.  A dose estimate is warranted in this case.  In such 
requests, the RO should attach a copy of the veteran's 
service personnel records indicating his participation in the 
Enewetak Cleanup Project - OPLAN 600-77 for 179 days in 1978.  

A remand is warranted in this case in order to allow VA to 
adequately develop the appellant's claim that the veteran's 
death was the result of exposure to radiation in service.  
Upon remand, the RO should ascertain (i) whether the veteran 
was exposed to radiation in 1978 as a result of his service 
on Enewetak, and (ii) if necessary, the level of exposure to 
radiation in service.

In addition, the Board also concludes that this matter should 
be remanded and that, upon remand, the RO should arrange for 
the veteran's claims folder to be reviewed by the examiner 
who prepared the January 2005 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's ALS was caused by any radiation exposure as a 
result of his participation in the Enewetak Cleanup Project - 
OPLAN 600-77 for 179 days in 1978.  Pursuant to VCAA, such an 
examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Prior to affording an additional examination, the RO should 
contact the appellant and associate with the veteran's claims 
file any outstanding medical records relevant to the claim 
that may be identified by the appellant.  

This should include any opinions by Dr. Artz regarding a 
nexus between radiation exposure and the veteran's ALS.  This 
should also include treatment records from providers noted in 
the appellant's testimony before the Board, to include 
Farmer's Hospital, CMC, St. Francis, and Morgantown 
University Hospital.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board notes that, prior to his death, the 
veteran was receiving disability benefits from the Social 
Security Administration.  The veteran's claims file, however, 
does not contain records related to such benefits.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify all VA and non-VA health 
care providers, not already associate 
with the claims file that treated the 
veteran prior to his death for ALS.  This 
should include any opinions by Dr. Artz 
regarding a nexus between radiation 
exposure and the veteran's ALS.  This 
should also include treatment records 
from providers noted in the appellant's 
testimony before the Board, to include 
Farmer's Hospital, CMC, St. Francis, and 
Morgantown University Hospital, dated 
since service.  

The appellant should also be invited to 
submit any additional evidence in her 
possession that may be relevant to the 
claim.  The aid of the appellant in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing.  

3.  The RO should also contact the 
National Personnel Records Center and all 
appropriate service departments and 
request a copy of the veteran's service 
personnel records and unit histories for 
all units with which the veteran served.  
The RO should also request from the 
appropriate service departments, to 
include as appropriate, USAF Radiation 
Dosimetry Laboratory, the Department of 
Defense, and the Defense Nuclear Agency, 
all available records and information 
specific to possible radiation exposure, 
including DD Form 1141.  Such 
correspondence should attach a copy of the 
veteran's service personnel records 
indicating his participation in the 
Enewetak Cleanup Project - OPLAN 600-77 
for 179 days in 1978.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

4.  Thereafter, the RO should forward the 
veteran's records to, as appropriate, the 
Department of Defense or VA's Under 
Secretary for Health, for preparation of 
a dose estimate.  38 C.F.R. 
§ 3.311(a)(2).  Such correspondence 
should attach a copy of the veteran's 
service personnel records indicating his 
participation in the Enewetak Cleanup 
Project - OPLAN 600-77 for 179 days in 
1978.  

5.  The RO should then determine if the 
veteran was exposed to ionizing 
radiation.  If the RO determines that 
the veteran was exposed to ionizing 
radiation, the RO should undertake 
additional development specified in 
38 C.F.R. § 3.311(b)(1).  

6.  The RO should also then arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2005 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's ALS was caused by 
any radiation exposure as a result of his 
participation in the Enewetak Cleanup 
Project - OPLAN 600-77 for 179 days in 
1978.  It is imperative that the examiner 
who is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  

The examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not that the veteran's ALS had 
its onset in service, within one year of 
service, or as a result of any radiation 
exposure due to his participation in the 
Enewetak Cleanup Project - OPLAN 600-77 
for 179 days in 1978.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
appellant's claims.  If any determination 
remains adverse to the appellant, she 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



